[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 83 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 84 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 85 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 86 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 87 
There is evidence sufficient to sustain the finding that the decision of the trial board of the defendant International Union against the plaintiff Local 147 was unduly influenced by the defendant Moreschi. Hence that decision was validly annulled by the courts below.
There are provisions in the judgment which seem to us to be so broad as to surpass the limits of the power of the courts to intervene between a voluntary association and its members. If Local 147 and its members are to enjoy all rights and privileges of membership in the International Union, they must be subject *Page 90 
to any proceeding by the International Union affecting them, provided the International Union act in good faith and within the scope of its jurisdiction. The judgment should be modified by the addition of a direction that none of its provisions shall operate to deprive the International Union of its power so to act.
The judgments should be modified in accordance with this opinion and as so modified affirmed, without costs.
LEHMAN, Ch. J., LOUGHRAN, RIPPEY, LEWIS, CONWAY, DESMOND and THACHER, JJ., concur.
Judgment accordingly